Citation Nr: 9902389	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-43 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
scars of the forehead.

2.   Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a seizure disorder, 
to include on a secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL 

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975 and from October 1978 to February 1980.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which confirmed a 10 percent evaluation 
for service-connected scars of the forehead and denied 
service connection for a neck disorder and for a seizure 
disorder, to include on a secondary basis.

The issues of entitlement to service connection for a neck 
disorder and for a seizure disorder, to include on a 
secondary basis, will be addressed in the remand portion of 
the decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that his service-connected 
scars of the forehead are more severely disabling than the 
current 10 percent evaluation reflects as a result of such 
symptoms as numbness, pain and itching in the area of the 
scars. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for the service-connected scars of the 
forehead.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veterans service-connected scars of the forehead are 
manifested by complaints of pain, numbness and itching and 
are not more than moderately disfiguring.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for the service-connected scars of the forehead have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic Code 7800 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and Regulations

Initially, the Board notes that the veterans claim for an 
evaluation in excess of 10 percent for scars of the forehead 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a), 
in that it is plausible.  Further, the Board is satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required to comply 
with 38 U.S.C.A. § 5107(a). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected scars of the forehead.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veterans 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998). 

The RO last rated the veterans scars of the forehead under 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7800 (1998).  Under 
this diagnostic code, scars of the head, face or neck warrant 
a 10 percent evaluation if they are moderately disfiguring.  
A 30 percent evaluation is warranted for a severely 
disfiguring scar of the head, face or neck, especially if it 
produces a marked and unsightly deformity of eyelids, lips or 
auricles.  A 50 percent evaluation will be assigned for 
complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7800 (1998).  A note to Code 
7800 provides that when in addition to tissue loss and 
cicatrization there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Code 7800 may be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretrouched photographs.

II.  Factual Background

The veteran sustained multiple lacerations to the head and 
tongue during a March 1975 motor vehicle accident which were 
subsequently sutured.  During a February 1996 VA examination, 
the veteran indicated that he had some numbness of the 
forehead around the area of the scars.  On examination, the 
veteran reported that he had been in a motor vehicle accident 
during service in 1974.  On examination, the examiner 
indicated that the veteran had three scars as a result of the 
in-service motor vehicle accident which were located in the 
following areas: (1) two inches long in the right frontal 
area;(2) one and one half inches long in the left frontal 
area which had some keloid formation;(3) a one inch linear 
scar in the middle forehead.  The scars were non-tender and 
there was no evidence of any inflammation, swelling, 
depression, vascular supply, ulceration and they did not 
effect any limitation of function of the affected areas.  

During a December 1996 hearing at the Chicago RO, the veteran 
testified that his scars felt numb and were painful at times.  
He related that his scars itched and that they were only 
noticeable when he cut his hair. 

III.  Analysis

The Board notes that, in Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994), the United States Court of Veterans Appeals 
held that a separate rating could be granted for a scar where 
none of the symptomatology of one condition is duplicative of 
or overlapping with the symptomatology of another.  In this 
case, as noted above, the disfiguring aspect of the forehead 
scars is rated under Diagnostic Code 7800.  A scar which is 
superficial, poorly nourished with repeated ulceration is 
also rated at 10 percent in accordance with 38 C.F.R. 
§ 4.118, Code 7803 (1998).  In addition, a superficial scar 
that is tender and painful on objective demonstration will be 
assigned a 10 percent evaluation pursuant to 38 C.F.R. § 
4.118, Code 7804 (1998).  Finally, other scars are to be 
rated on limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (1998).  However, in 
this case, there is no clinical evidence to show that any of 
the scars in question are currently symptomatic, including 
being tender or painful to palpation, poorly nourished with 
repeated ulceration or that there is any limitation of 
function in the affected areas as a result of the scars.  
Accordingly, a separate compensable rating under Diagnostic 
Codes 7803, 7804 and 7805 and Esteban is not warranted.  Id.

Based on this evidence, the Board finds that the veterans 
scars of the forehead are  productive of moderate 
disfiguration.  The veterans scars do not produce a marked 
and unsightly deformity of the eyelids, lips, or auricles, or 
bilateral repugnant deformity.  The Board finds that the 
medical evidence provides an adequate description of the 
scars and a remand for another examination or photographs is 
not indicated.  Therefore, an increased evaluation is not 
warranted for severe disfigurement or complete or exceptional 
repugnant deformity of one side of the face or of bilateral 
repugnancy.  The schedular criteria for an evaluation in 
excess of 10 percent for scars of the forehead have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1-4.14, 
4.118, Diagnostic Code 7800 (1998).

Moreover, no unusual or exceptional disability factors 
warranting a compensable evaluation have been presented. 38 
C.F.R. § 3.321(b) (1998). In this regard, the Board notes 
that there is no indication that the veteran required 
hospitalization or frequent treatment as a result of his 
service-connected scars of the forehead, nor is there any 
objective evidence of related symptomatology which would have 
resulted in marked interference with employment.  Although 
the veteran submitted letters from the United States Postal 
Service, dating in June 1997, indicating that he was longer 
able to meet the requirements of his position as a letter 
carrier, there is no indication that his removal was a result 
of his service-connected scars of the forehead.


ORDER 

An evaluation in excess of 10 percent for scars of the 
forehead is denied.


REMAND

With regards to his claims for service connection for a neck 
and seizure disorder, the veteran essentially contends that 
they are a result of an in-service motor vehicle accident.  
The Board notes that service medical records from the 
veterans second period of service, dating from October 1978 
to February 1980, have not been associated with the claims 
file.  In this regard, the Board has a duty to assist the 
veteran in developing the facts pertinent to his claims and 
that an attempt to secure such records must be made prior to 
final appellate review of the veterans claims for service 
connection for the aforementioned disabilities.  38 C.F.R. 
§ 5107(a) (West 1991). 

Available service medical records from the veterans first 
period of service, dating from August 1973 to October 1978, 
reflect that in March 1975, the veteran was involved in a 
motor vehicle accident and sustained multiple lacerations to 
his head and tongue.  There was no evidence of any nerve or 
artery involvement or loss of consciousness.  An X-ray of the 
skull revealed that the skull was questionably within normal 
limits and that there was a left mandibular condyle fracture 
on the left lateral view.  A June 1975 Chapter 13 discharge 
examination report, to include a Report of Medical History, 
reflects that the veteran was given a 60 day early out as a 
result of drug dependence.  It was noted that the veteran had 
been hospitalized in March 1975 as a result of a motor 
vehicle accident.  The veteran denied having any head injury.

Pertinent post-service evidence reveals that from January to 
February 1988, the veteran was hospitalized for a seizure 
attack.  During that time, the veteran reported that he had 
head trauma as a result of an in-service motor vehicle 
accident, but that he did not sustain any loss of 
consciousness.  It was noted that he had a history of febrile 
seizures in early childhood, that a maternal aunt had had 
seizures with a questionable paternal history of seizures in 
childhood.  The examiner concluded that the veteran had a new 
onset of seizures of an undetermined etiology.  When the 
veteran was examined by VA in February 1996, he related the 
history of the in-service motor vehicle accident, and that he 
had been told by his neurologist that he had seizures as a 
result of the accident.  It was the opinion of the VA 
examiner that the veteran had generalized tonic-clonic type 
of seizures and that it was unusual to start having seizures 
twelve to thirteen years after a minor head injury but that 
he was unable to definitely exclude the relation between the 
two events.  The Board notes that the aforementioned medical 
opinion is equivocal in relating the veterans seizure 
disorder to the in-service motor vehicle accident; however, 
when the veteran was subsequently seen at the VA neurology 
clinic in August 1996, the in-service head trauma was noted 
and he was diagnosed as having post-traumatic epilepsy.  

Given the documented familial history of seizures as well as 
the equivocal and conflicting VA opinions as to the etiology 
of the veterans seizure disorder, the Board is of the 
opinion that additional development is necessary prior to 
final appellate review of the veterans claims for service 
connection for a neck injury and a seizure disorder, to 
include on a secondary basis. 

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  The RO should use all available 
resources, to include the assistance of 
the NPRC, to obtain the veterans service 
medical records for his period of active 
service from October 1978 to February 
1980.  If no additional records are not 
found, than a reason for their absence 
should be noted in the claims folder. 

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers (if any) who have treated 
him since service for his neck and 
seizure disorders.  With any necessary 
authorization form the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.

3.  Thereafter, the veteran should be 
scheduled for a VA neurology examination 
in order to determine the nature and 
extent of any seizure disorder found on 
examination.  A copy of this REMAND must 
be provided to and reviewed by the 
examiner prior to the examination.  In 
addition, the examiner must review the 
entire claims file prior to the 
examination, with specific attention to 
the veterans service medical records, 
the 1988 VA hospitalization report, 
documenting a possible familial history 
of seizures, the February 1996 VA 
examination and the August 1996 VA 
outpatient neurology report.  All tests 
deemed necessary should be performed.  
The examiner should comment on whether it 
is at least as likely as not, given the 
veterans documented familial history of 
a seizure disorder, that any current 
seizure disorder is etiologically related 
to the in-service motor vehicle accident.  
Reasons and bases for all conclusions 
should be provided.

4.  Thereafter, the veteran should be 
scheduled for a VA orthopedic examination 
in order to determine the nature and 
extent of any neck disorder found on 
examination.  A copy of this REMAND must 
be provided to and reviewed by the 
examiner prior to the examination.  In 
addition, the examiner must review the 
entire claims file, with specific 
attention to the veterans service 
medical records, prior to the 
examination.  All tests deemed necessary 
should be performed.  The examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current neck disorder found on 
examination is etiologically related to 
the in-service motor vehicle accident.  A 
complete rationale for all opinions 
expressed must be provided.

5.  The RO should then review the 
examination reports to ensure that all 
actions requested by the Board have been 
accomplished.  If not, the reports should 
be returned to the examiners for 
completion, as the United States Court of 
Veterans Appeals has determined that a 
remand by the Board confers upon a 
claimant, as a matter of law, the right 
to compliance with remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

6.  Then, the RO should readjudicate the 
veterans claims for service connection 
for a neck disorder and for a seizure 
disorder, to include on a secondary 
basis.  If the determination of these 
claims remain adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given the appropriate 
opportunity to respond before the case is 
returned to the Board.  

The purpose of his REMAND is to accomplish additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  No action is required of the veteran until he 
is so notified by the RO. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
